To compel respondent to vacate an order entered by complainant dismissing his bill, in a case where relators, defendants in a chancery ease, had answered claiming affirmative relief.
Denied April 24, 1888.
Held, that Chancery Hule No. 123, which authorizes the defendant by his answer to present the facts upon which his equity rests, does not relieve him from stating such facts with the same particularity and certainty as if he had resorted to a cross-bill under the former practice; that when the matter set up is simply a matter of defense it is disposed of by the dismissal of the original bill, and that where a bill is filed by one in actual possession to quiet title to lands, a cross-bill will not lie for the purpose of obtaining possession.